Citation Nr: 1419697	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, panic disorder and personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 (mailed November 2010) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which continued the denial of the Veteran's claim for entitlement to service connection for PTSD. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Subsequent to the last Supplemental Statement of the Case issued in June 2013, additional evidence has been received.  Since, as detailed below, the Board is reopening and remanding the Veteran's claim, there is no prejudice to the Veteran as the Agency of Original Jurisdiction will have an opportunity to consider these records on remand.   

Throughout the current appeal, the Veteran has made reference to several psychiatric disorders.  As such, the Board has recharacterized the claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder.   See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's claim for entitlement to service connection for PTSD, depression, anxiety disorder and personality disorder.  The Veteran appealed the decision, but in June 2004, prior to the certification of the appeal, he withdrew it.  

2.  Evidence associated with the claims file after the denial in August 2003 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2003).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veteran's previously denied claim for entitlement to service connection is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence 

Legal Criteria

Generally, an unappealed RO decision is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran was denied entitlement to service connection for PTSD, depression, anxiety disorder and personality disorder in an August 2003 rating decision.  The PTSD claim was denied for a lack a current diagnosis.  The depression claim was denied because there was no evidence of the condition in service.  The anxiety disorder claim was denied because the condition was not incurred in or caused by service.  The personality disorder claim was denied because it is considered a congenital or developmental defect which is not related to military service and not subject to service connection.  The Veteran timely filed a Notice of Disagreement (NOD) in December 2003, a Statement of the Case was issued in February 2004 and the Veteran timely filed a Form 9 in March 2004.  In June 2004, however, the Veteran withdrew his appeal.  

A Veteran may withdraw an appeal as to any or all issues involved in the appeal.  A withdrawal notification generally must be in writing and include the name of the Veteran, the VA appeal identification number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues(s) withdrawn from the appeal.  See 38 C.F.R. § 20.204 (a) and (b) (2013).  The June 2004 statement complied with each of the requirements for a valid withdrawal.  The Veteran identified his name, VA claims number and stated "I withdraw all issues currently on appeal".  The withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2013).  Thus, the Veteran's withdrawal included a withdrawal of the December 2003 NOD and March 2004 Substantive Appeal (Form 9).  As the appeal was not yet transferred to the Board, the appeal withdrawal was effective when received by the agency of original jurisdiction, namely in June 2004.  38 C.F.R. § 20.204 (2013).  As such, the August 2003 rating decision is final.  See 38 C.F.R. § 20.1103 (2013).  

In July 2010, the Veteran sought to reopen his claim for entitlement to service connection for PTSD.  In his February 2011 NOD, the Veteran mentioned panic disorder, anxiety, major depressive disorder and personality disorder.  Subsequently, the RO expanded the Veteran's claims to include all of those conditions.  

The Board notes that the August 2003 rating decision did not address entitlement to service-connection for panic disorder.  As indicated above, however, the Board has recharacterized the Veteran's claim as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder and, as discussed further below, is reopening and remanding the claim for further development.  

New evidence received since the final August 2003 rating decision includes additional VA treatment records submitted by the Veteran with his February 2011 NOD.  A January 2003 Request for Subsistence form was completed by Dr. K.F. and stated that the Veteran has major depressive disorder, panic disorder, PTSD symptoms and that he is unable to work due to anxiety.  A June 2003 Medical Report, completed by Dr. K.F., included diagnoses of depressive disorder not otherwise specified, and PTSD symptoms.  

Additional new evidence received relates to a continuity of symptomatology since service.  A July 2010 VA treatment note showed that the Veteran reported "trouble with depression since 1974, related to military service".  At the November 2013 hearing, the Veteran stated that he sought mental health treatment in 1978 or 1979 and the Veteran's representative stated that the Veteran that has presented a continuity of symptomatology.  

This evidence is not cumulative or redundant of the evidence previously of record and it relates to an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  Therefore, presuming the credibility of the evidence received, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A.  § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  

For reasons discussed in the Remand section below, before the Board can address the underlying merits of the Veteran's claim, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, panic disorder and personality disorder is reopened; to this extent only, the appeal is granted.  


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder.  

The Veteran was afforded a VA examination in July 2011.  The examination report included a diagnosis of alcohol dependency, cannabis dependency and personality disorder, NOS, antisocial features.  The examination report stated that "[g]iven the veteran's self-report of his own personal history, the veteran's primary difficulty is personal disorder with antisocial personality features.  This leads to the aggression, misinterpreting of social cues, and reflects his longstanding pattern of interpersonal difficulties and occupational problems.  These problems from his severe personality pathology most likely result in the problems he has claimed as PTSD, panic disorder, anxiety disorder, and major depressive disorder."  The examination report further stated that the Veteran "does not have a psychiatric condition secondary to personal trauma/military sexual trauma.  Though his personality disorder was identified in the military, they are developmental throughout childhood, and the veteran's personality disorder was present prior to military service.  Any claimed mood problems (i.e., depression, anxiety, panic attacks) are plausible results of the poor decision making and problem solving the veteran is likely to employ from his personality characteristics.  The extent and severity of those symptoms cannot be determined at this time without resorting to speculation as his self-report of those symptoms is non-credible given the results of his MMPI-2."  

The Board notes that the Veteran was diagnosed with a personality disorder in service.  See March 1974 psychiatric evaluation.  Personality disorders, for the purposes of VA disability compensation, are not diseases or injuries and generally cannot be service-connected.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2013).  Review of the record indicates that this question has not been addressed.  As such, a new examination and opinion is required.  

Furthermore, the July 2011 examination report stated that personality disorders are developmental throughout childhood and that the Veteran's personality disorder was present prior to military service.  The Veteran testified at the November 2013 hearing, however, that he was not diagnosed with a mental condition while under the age of 18 and that he had a "pretty good" childhood.  The Veteran's November 1971 entrance examination did not note any psychiatric abnormalities and an August 1973 service treatment record referenced an interview, presumably with the Veteran, and stated "no signs of pysch problems".  Also, while the July 2011 examination report referenced "several behavioral problems" in-service, it did not reference a December 1972 Air Force Commendation Medal that the Veteran was awarded for "outstanding achievement".  This evidence was not addressed by the July 2011 examination report when it referenced that the Veteran's personality disorder was present prior to military service and should be addressed in the new examination.     

In addition, at the November 2013 hearing, the Veteran's representative appeared to question the adequacy of the examination and requested a new examination, which the Veteran will be afforded on remand.  Also at the November 2013 hearing, the Veteran stated that he sought mental health treatment in 1978 or 1979 and the Veteran's representative stated that the Veteran that has presented a continuity of symptomatology.  A July 2010 VA treatment note showed that the Veteran reported "trouble with depression since 1974, related to military service".  The Veteran's statements as to continuity of symptomatology since service should be addressed in the new examination.      

Additionally, as referenced, the Veteran stated that he saw a psychiatrist in the Minneapolis area in 1978 or 1979 and received bio feedback at a hospital.  The Veteran indicated that he could not remember the name of the psychiatrist or hospital, but that "probably, those records can be found because I do believe I was on medical assistance at that time, so it would have to be a state, those records are in the state somewhere."  On remand, the Veteran should be contacted to provide any additional information he can about the treatment he received in this timeframe and VA must attempt to obtain any adequately identified records.  

Finally, evidence of record suggests that the Veteran was denied Social Security benefits.  In particular, a Social Security Administration (SSA) Inquiry Profile stated that the Veteran had a "Denied Claim" from SSA.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013).  Here, the references described above do not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon the SSA Inquiry Profiles, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
 
Here, if the Veteran was denied disability compensation benefits from SSA for the same disability (a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder) for which he seeks compensation from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation claims denied by the SSA, and, should additional information come to light, obtain such records from SSA.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he was denied Social Security Administration (SSA) disability compensation.  If he was, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (a psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder) on appeal.    

2.  Ask the Veteran to provide any additional information about the treatment he received in 1978-1979 that he referenced at the November 2013 hearing, and complete an authorization to release such records.  If such records are adequately identified, obtain the available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  After completion of above, afford the Veteran an appropriate VA examination by a psychiatrist to determine the etiology of any psychiatric disorder, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disability, to include PTSD, depression, anxiety disorder, panic disorder and personality disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury. 

b.  Whether the Veteran has a personality disorder.  Attention is invited to the Veteran's statements at the November 2013 hearing that he was not diagnosed with a mental condition while under the age of 18 and that he had a "pretty good" childhood, the November 1971 entrance examination which did not list any psychiatric abnormalities, an August 1973 service treatment record which referenced an interview, presumably with the Veteran, and stated "no signs of pysch problems" and a December 1972 Air Force Commendation Medal that the Veteran was awarded for "outstanding achievement".  
  
If the examiner determines that the Veteran does have a personality disorder, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.  

The examiner must address the Veteran's assertions of a continuity of symptomatology since service.
The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


